FactorShares Trust 35 Beechwood Road, Suite 2B Summit, New Jersey 07091 February 4, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: FactorShares Trust (the “Trust”) File Nos.: 333-182274 and 811-22310 PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF (S000038223) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated January 31, 2015, and filed electronically as Post-Effective Amendment No. 7 to the Trust’s Registration Statement on FormN-1A on January 29, 2015. If you have any additional questions or require further information, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael Barolsky Michael Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust
